Citation Nr: 0627490	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  01-10 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for residuals of 
frostbite of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1954 to June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from March and October 2001 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the veteran's application to reopen a previously 
denied claim for service connection for a low back 
disability, and his claim for service connection for 
residuals of frostbite of the feet, respectively.  In March 
2003, the veteran testified before the Board at a hearing 
that was held at the RO.  By a June 2004 decision, the Board 
reopened the veteran's claim for service connection for a low 
back disability, and then remanded the claims for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


REMAND

Additional development is necessary prior to further 
disposition of the claims.

The veteran's service medical records are presumed to have 
been partially destroyed by fire in 1973.  When a veteran's 
records have been destroyed, VA has an obligation to search 
for alternative records that might support the veteran's 
case.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).  This 
duty includes the search for alternate medical records, as 
well as a heightened obligation to explain its findings and 
conclusions, and carefully consider the benefit-of-the-doubt 
rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it appears 
that the veteran was notified as to the destruction of his 
service medical records, it does not appear that VA has 
satisfied its duty to assist in the search for records from 
alternate sources.  The veteran has indicated that he 
received treatment for his back while he was stationed in 
Korea.  An attempt to obtain records relating to this 
treatment should be made.  Specifically, a request should be 
made for morning reports and for records from the Surgeon 
General's Office.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  A medical 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2005).  

The veteran contends that his current bilateral feet 
conditions are the result of cold injuries sustained during 
his tour of duty in Korea.  The veteran's Form DD-214 
reflects that he served during the Korean Conflict and shows 
that he had service overseas for a period of 18 months, but 
does not specifically show whether he had service in Korea.  
The veteran's service personnel records have not yet been 
associated with the claims file.  Accordingly, it is not 
clear whether the veteran's period of active service included 
service in Korea.  On remand, his service personnel records 
should be obtained.

Available service medical records do not demonstrate 
treatment for foot problems.  Recent treatment records 
variously assess the veteran's foot problems as involving 
neuropathy as a result of cold injuries, and neuropathy 
associated with diabetes mellitus.  It is unclear to the 
Board whether the veteran's current foot conditions are 
related to cold injuries.  As the veteran likely had service 
in Korea, the Board finds that an examination and etiological 
opinion are necessary in order to fairly decide the merits of 
his claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:



1.  Request morning reports for the 
veteran's unit from December 1954 to 
December 1955 and any medical treatment 
records in the custody of the U.S. Army 
Office of the Surgeon General.

2.  Obtain the veteran's service 
personnel records and associate these 
with his claims folder.

3.  Schedule the veteran for a VA 
examination to ascertain the nature and 
etiology of his bilateral foot 
conditions.  The claims folders, to 
include a copy of this Remand and any 
additional evidence secured, must be 
made available to and be reviewed by 
the examiner in conjunction with 
completion of the examination report.  
The examination report must reflect 
that the claims folder was reviewed.  
The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that any current disability, 
including neuropathy of the feet is 
etiologically related to the veteran's 
active military service, including 
possible cold injuries sustained in 
Korea.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

4.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for residuals of 
frostbite of the feet.  If action 
remains adverse to the veteran, provide 
the veteran and his representative with 
a supplemental statement of the case 
and allow an appropriate opportunity 
for response.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


